UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly period Ended: September 30, 2005; or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission File Number: 0-21271 SANGUI BIOTECH INTERNATIONAL, INC. (Exact name of Small Business Issuer as specified in its charter) COLORADO 84-1330732 (State or other Jurisdiction of(I.R.S. Employer Incorporation or Organization)Identification No.) Alfred-Herrhausen-Str. 44, 58455 Witten, Germany (Address of principal executive offices) 011-49-2302-915-204 (Issuer's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past12 months (or for such shorter period that a registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the issuer's common stock, no par value, as of August 25, 2007, was 50,000,000 Transitional Small Business Disclosure Format. Yes oNo x SANGUI BIOTECH INTERNATIONAL, INC. Report on Form 10-QSB For the Quarter Ended September 30, 2005 INDEX Page Part I.Financial Information Item 1.Consolidated Financial Statements 2 Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Loss 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis or Plan of Operation 12 Item 3.Controls and Procedures 14 Part II. Other Information Item 1.Legal Proceedings 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.Submission of Matters to a Vote of Security Holders 14 Item 5.Other Information 14 Item 6.Exhibits 14 ii PART I - FINANCIAL INFORMATION Item 1 –
